Exhibit 10.1
Lighting Science Group Corporation
First Amendment To
Bank of Montreal Loan Authorization Agreement and Demand Note
Date July 24, 2009
Bank of Montreal
Chicago, Illinois
Ladies and Gentlemen:
     Reference is hereby made to (i) that certain Bank of Montreal Loan
Authorization Agreement dated as of July 25, 2008 (the Bank of Montreal Loan
Authorization Agreement, as amended and as the same may be amended from time to
time, being referred to herein as the “Loan Agreement”), between Lighting
Science Group Corporation, a Delaware corporation (the “Borrower”) and Bank of
Montreal (the “Bank”) and (ii) that certain Demand Note dated as of July 25,
2008 (the “Note”) made by the Borrower payable to the order of the Bank. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Loan Agreement.
     The Borrower has requested that the Bank amend the “Maturity Date” section
of the Loan Agreement and make certain other amendments to the Loan Agreement
and the Note, and the Bank is willing to do so under the terms and conditions
set forth in this agreement (herein, the “Amendment”).
Section 1. Amendments.
     Subject to the satisfaction of all conditions precedent set forth in
Section 2 below, the Loan Agreement and the Note shall be and hereby are amended
as follows:
     1.1. The date “July 25, 2009” appearing in the “Maturity Date” section of
the Loan Agreement shall be deleted and replaced with the date “August 24,
2009”.
     1.2. The phrase “one (1) year from the date hereof” appearing in Section 5
of the Loan Agreement shall be deleted and replaced with the date “August 24,
2009”.
     1.3. The date “July 25, 2009” appearing in the first sentence of the Note
shall be deleted and replaced with the date “August 24, 2009”.
Section 2. Conditions Precedent.
     2.1. The Borrower and the Bank shall have executed and delivered this
Amendment.
     2.2. The Borrower and the Bank shall have executed the Allonge to Demand
Note dated as of even date herewith.

 



--------------------------------------------------------------------------------



 



     2.3. The Bank shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment to the extent the Bank or its counsel
may reasonably request.
     2.4. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel.
     2.5. Pegasus Partners IV, L.P. shall have executed and delivered to the
Bank its acknowledgement and consent to this Amendment.
Section 3. Representations.
     In order to induce the Bank to execute and deliver this Amendment, the
Borrower hereby represents to the Bank that as of the date hereof the
representations and warranties set forth in the Loan Agreement are and shall be
and remain true and correct and the Borrower is in compliance with the terms and
conditions of the Loan Agreement.
Section 4. Miscellaneous.
     4.1. Except as specifically amended herein, the Loan Agreement and the Note
shall each continue in full force and effect in accordance with its original
terms. Reference to this specific Amendment need not be made in the Loan
Agreement, the Note, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Loan Agreement, any reference in any of such
items to the Loan Agreement or the Note being sufficient to refer to the Loan
Agreement or the Note, as applicable, as amended hereby.
     4.2. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of New York.
(SIGNATURE PAGE TO FOLLOW)

-2-



--------------------------------------------------------------------------------



 



     This First Amendment to Bank of Montreal Loan Authorization Agreement and
Demand Note is entered into as of the date first written above.

            Lighting Science Group Corporation
      By:   /s/ Kathryn L. Reynolds         Printed Name:   Kathryn L. Reynolds 
      Its: Chief Financial Officer     

     Accepted and agreed to.

            Bank of Montreal
      By:   /s/ Denise Sidlo         Printed Name:   Denise Sidlo        Its:
Director     

 



--------------------------------------------------------------------------------



 



Guarantor’s Acknowledgement And Consent
Dated July 24, 2009
     The undersigned, Pegasus Partners IV, L.P., heretofore executed and
delivered to the Bank a Guaranty dated July 25, 2008 (as amended, the
“Guaranty”). The undersigned hereby consents to the First Amendment to Bank of
Montreal Loan Authorization Agreement and Demand Note set forth above and
confirms that the Guaranty and all of the undersigned’s obligations thereunder
remain in full force and effect. The undersigned further agrees that the consent
of the undersigned to any further amendments to the Loan Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, required by the Guaranty.

            PEGASUS PARTNERS IV, L.P.
      By:   Pegasus Investors IV, L.P.         Its: General Partner           

                  By:   Pegasus Investors IV GP, L.L.C.         Its: General
Partner           

                  By:   /s/ Daniel Stencel         Printed Name:   Daniel
Stencel        Its: CFO     

 